DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Claim Status
Claims 1-8 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu (Gyu; KR20140076414) in view of Rangwala (Rangwala; US 2016/0318511).
As per claim 1, a lane departure system (see e.g. FIG. 1) for a vehicle, the system comprising: 
an output device (one or more output devices 30, 40, and 50; see e.g. FIG. 1); and 
an electronic control unit (ECU) (13) configured to be communicatively connected to an environment sensor (one or more sensors, i.e. a camera, connected to apparatus 100; see e.g. FIG. 1 and para. [0019]) and to determine a departure from a lane in which the vehicle is traveling (the camera can determine lane departure for a vehicle in front or behind the host vehicle; see e.g. para. [0019-22]), wherein the ECU (13) determines whether another vehicle (100) ahead of or behind the vehicle leaves the lane on the basis of a detection signal from the environment sensor (11) (the camera obtains image information in front or behind the host vehicle and can determine lane departure of own vehicle or other vehicles running in front or behind the host vehicle; see e.g. para. [0019-25]), and wherein the ECU is configured to generate and transmit a signal to the output device, causing the output device to create a warning to the other vehicle (100) in response to determining when the other vehicle (100) leaves the lane and enters an area (as discussed earlier, it is determined whether own vehicle or another vehicle in front or behind has departed from lane and generating a warning accordingly, see e.g. para. [0019-25] and page 2, second last paragraph), wherein the area is outside of the lane in which the vehicle is currently traveling in (wherein the other vehicle is out of the lane, see e.g. page 2, second last paragraph and [0019-25], which is area outside of lane in which the host vehicle is travelling). 
Gyu does not explicitly teach, in the same embodiment, creating a visual or aural warning to the other vehicle. Gyu, however, teaches outputting V2V message to the other vehicle (see e.g. para. [0023]), wherein it would have been obvious to one of ordinary skill in the art that the V2V message is converted to an audible or visual message such that the driver of the other vehicle may determine a dangerous condition similar to dangerous situation output through speaker 50 or display 40 for the own vehicle as suggested by Gyu (see e.g. para. [0022]). 
Rangwala, nonetheless, teaches generating and transmitting a signal to one or more warning lights outputted to another vehicle (see e.g. para. [0034-35]). Gyu and Rangwala are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving road safety as suggested by Rangwala (see e.g. para. [0035]). 

 As per claim 5, it is interpreted and rejected as claim 1. 

As per claim 6, the ECU (13) according to claim 1 as taught by Gyu and Rangwala, wherein the ECU (13) is configured to generate the visual or aural warning in response to determining that a distance between the other vehicle (100) and the lane is shorter than a specified threshold value (Gyu teaches that the host or own vehicle can determine a lane departure for a vehicle running in front or behind the own vehicle and outputting warning, see e.g. para. [0025], wherein the lane departure is determined based on relative distance between the own vehicle and corresponding other vehicle, see e.g. para. [0051-54]; Rangwala teaches outputting audible and/or visual warnings as discussed in analysis of merits of claim 1). 

As per claim 7, the ECU (13) according to claim 1 as taught by Gyu and Rangwala, wherein the ECU (13) is configured to estimate, based on a determination that a distance between the other vehicle (100) and the lane is rapidly reduced within a specified period of time, that the other vehicle (100) will leave the lane and, in response, generate the visual or aural warning (as discussed in analysis of merits of claim 6, Gyu teaches that the host or own vehicle can determine a lane departure for a vehicle running in front or behind the own vehicle and outputting warning, see e.g. para. [0025], wherein the lane departure is determined based on relative distance between the own vehicle and corresponding other vehicle, see e.g. para. [0051-54]; it would have been obvious to one of ordinary skill in the art to determine the relative distance within a specified period of time since it would be impractical to wait indefinitely for the relative distance to be more than a certain threshold distance [0054]. Furthermore, Rangwala teaches outputting audible and/or visual warnings as discussed in analysis of merits of claim 1). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu, Rangwala, as applied to claim 1, and further in view of Grimm (Grimm; US 20080097700).
As per claim 2, the ECU (13) according to claim 1 as taught by Gyu and Rangwala, wherein the ECU (13) is configured to generate a signal to create a visual or aural warning as taught by Rangwala and discussed in analysis of merits of claim 1. Rangwala does not explicitly teach to create the signal on the basis of positional information of the other vehicle (100) that is provided from a supplementary information provision device (12). 
Grimm, however, teaches a system and/or method to generate a signal to create a visual or aural warning on the basis of positional information of the other vehicle (100) that is provided from a supplementary information provision device (12) (generating a visual or audible warning when host vehicle is in danger of colliding with another vehicle based on positional data provided by a supplementary information provision device i.e. positional module; see e.g. para. [0028-29]). 
Gyu, Rangwala and Grimm are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of accurate distance detection and/or collision detection as suggested by Grimm (see e.g. para. [0002]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu, Rangwala, as applied to claim 1, and further in view of Kumar et al. (Kumar; US 2018/0206083). 
As per claim 3, the ECU (13) according to claim 1 as taught by Gyu and Rangwala, wherein Rangwala teaches, as discussed in analysis of merits of claim 1, the ECU (13) is configured to visually or aurally warn the other vehicle (100) in the case where the other vehicle (100) leaves the lane (see e.g. para. [0034-35]). Gyu and Rangwala, however, fail to teach receiving a selection from a man machine interface (14) that indicates a preference of whether to visually or aurally warn. 
Kumar, however, teaches that an alert style preference 288 which includes data pertaining to how an alert may be presented to enable each user to configure how notifications are presented on a specific device i.e. visual alert or audible alerts (see e.g. para. [0050]). Similarly, it would have been obvious to one of ordinary skill in the art to enable a user to choose whether he/she would like to output audible or visual warning to another vehicle/driver. Furthermore, the disclosed systems of Gyu and/or Rangwala teach outputting visual indication as discussed in analysis of merits of claim 1. 
Gyu, Rangwala and Kumar are in a same or similar field of endeavor where an audible or visible alert is outputted, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improving user experience by enabling him/her to output different alerts in different situations which is desired. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu, Rangwala, as applied to claim 1, and further in view of Tsuda (Tsuda; US 2008/0243337).
As per claim 4, (Since, the subject matter of claim 1 is presented in alternate fashion i.e. visual or aural warning. Claim 4 further limiting the aural warning by generating an auditory warning by honking. Since the examiner selected visual warning in claim 1, the further limitation of the aural warning in claim 4 is not address since it is not directed to selected embodiment of claim 1) the ECU (13) according to claim 1 as taught by Gyu and Rangwala, wherein Rangwala teaches (as discussed in analysis of merits of claim 1) the ECU (13) is configured to generate a visual warning by illuminating a light (see e.g. para. [0034-35]). Gyu and Rangwala do not teach constantly illuminating the light by blinking the light. 
However, it is known in the art to output an alert by constantly blacking or flashing. For example, Tsuda teaches visual warning, such as an indicator and/or a blinking light (see e.g. para. [0035]). Gyu, Rangwala and Tsuda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improved signaling which would capture eyes of target audience. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu, Rangwala, as applied to claim 1, and further in view of Rovik et al. (Rovik; US 2016/0343254).
As per claim 8, the ECU (13) according to claim 1 as taught by Gyu and Rangwala, except the claimed ECU (13) is configured to determine, based on information from a supplementary information provision device (12), that the other vehicle (100) approaches the host vehicle at an intersection with poor visibility and, in response, generate the visual or aural warning. 
Rovik, however teaches determine, based on information from a supplementary information provision device (12), that other vehicle (100) approaches host vehicle with poor visibility and, in response, generate visual or aural warning (one or more sensors sense an incoming vehicle approaches host vehicle, see e.g. para. [0022], with poor visibility, see e.g. para. [0035] and [0030] and generate visual or aural warning; see e.g. para. [0029]). Even though Rovik does explicitly teach that the poor visibility is associated with an intersection, it would have been obvious to one of ordinary skill in the art that the disclosed sensors of Rovik do not distinguish from an intersection or straight road. Therefore, the disclosed system would remain operational for all types of roadways including but not limited to an intersection. 
Gyu, Rangwala and Rovik are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing unsafe operation as suggested by Rovik (see e.g. abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688